Case 3:18-cv-00749 Document 25 Filed 11/01/18 Page 1 of 4 PageID #: 181
Case 3:18-cv-00749 Document 25 Filed 11/01/18 Page 2 of 4 PageID #: 182
Case 3:18-cv-00749 Document 25 Filed 11/01/18 Page 3 of 4 PageID #: 183
                               CERTIFICATE OF SERVICE

         I hereby certify that on November 1, 2018, I electronically filed the foregoing document
with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic
filing to the following and/or served the following via U.S. Mail:

 Samuel F. Miller
 Nicholas R. Valenti
 A. Grace Van Dyke James
 Miller Legal Partners, PLLC
 Fifth Third Center – Suite 2000
 424 Church Street
 Nashville, TN 37219
 MillerLegalPartners.com




                                                    /s/ Paige W. Mills




    Case 3:18-cv-00749 Document 25 Filed 11/01/18 Page 4 of 4 PageID #: 184
